Exhibit 10.1

 

Genesis Executive Bonus Plan – Fiscal Year 2006

 

General Purpose:

 

The Genesis Executive Bonus Plan—Fiscal Year 2006 (“the Plan” or “Executive
Bonus Plan”) is designed to provide incentive and motivation to the Executive
Staff of Genesis to achieve the company’s financial and operational plans.

 

Duration: The Plan will be in effect from April 1, 2005 through March 31, 2006
(the “bonus period”), subject to the payments of the bonuses following the
fiscal year end as described below, and will be based on the full year financial
and operational results of the Company.

 

Eligibility: This Plan covers the CEO and the members of his Executive Staff.
Eligible Executives are those who are on the CEO’s staff on or before 12/31/05
and employed at the time of the bonus payout (the “Eligible Executives”).
Eligible Executives who join the CEO’s staff after the beginning of the bonus
period but before 12/31/05 will have any bonus under the Plan prorated based
upon their length of service during the fiscal year subject to the requirement
that the Eligible Executive is employed at the time of the bonus payout.

 

Employee Bonus Targets: Eligible Executives will have a bonus target specified
as a percentage (%) of their annual base salary. The % targets are set forth in
the table below:

 

BONUS PAYOUT TARGETS AT VARIOUS ACHIEVEMENT LEVELS

 

     <90%


--------------------------------------------------------------------------------

    90%


--------------------------------------------------------------------------------

    100%


--------------------------------------------------------------------------------

    110%


--------------------------------------------------------------------------------

 

CEO

   0 %   25 %   50 %   100 %

Sr. VP, WW Sales

   0 %   18.75 %   37.5 %   75 %

Other Sr. VP’s & EVP

   0 %   12.5 %   25 %   50 %

All Other VP’s

   0 %   10 %   20 %   40 %

 

Actual achievement levels that fall between the 90%, 100%, 110% achievement
levels will be paid at the nearest level that has already been achieved. For
example, a 107% achievement will be paid at the 100% level and a 94% achievement
will be paid at the 90% level. If overall achievement exceeds 110%, the Board of
Directors may grant, in its sole discretion, additional bonus payouts greater
than the target bonus percentages set forth in the table above. However it is
intended that the combined bonuses paid under the Executive and the Employee
Corporate Bonus Plans should not exceed 15% of the Non-GAAP Operating Income.

 

Plan Metrics:

 

The Executive Bonus Plan will establish a bonus plan pool only upon a minimum
simultaneous achievement of 90% of the FY2006 Plan Revenue and 90% of the FY2006
Plan non-GAAP Operating Income. Once this minimum level is achieved each
Executive’s bonus target will be calculated on the basis of a formula that
assigns a 25% weight factor to the Revenue achievement and a 75% weight factor
to the non-GAAP Operating Income achievement. In the event the minimum level is
not achieved, no bonus pool is expected to be established and no amounts are
expected to be paid under this Plan. The Eligible Executive’s actual bonus
payment (with the exception of the Company’s Chief Financial Officer) is then
weighted 75% towards the financial achievement, and 25% towards the attainment
of individual MBO’s that are geared towards longer-term incentives. The
weighting for the Company’s Chief Financial Officer’s bonus will be 50% towards
the



--------------------------------------------------------------------------------

Company’s financial achievement and 50% towards the attainment of the individual
MBO’s. The non-GAAP Operating Income metric may be adjusted for unusual items as
determined by the CEO& CFO and as approved by the Board of Directors. These
adjustments to Non-GAAP Operating Income would typically be restricted to
unplanned and unusual income and expenditures. The Executive Bonus Plan will
also be adjusted to account for any mergers & acquisitions that have a material
impact on Revenue, Operating Expenses and Operating Income.

 

The overall bonuses earned under this Executive Bonus Plan when combined with
the Genesis Employee Corporate Bonus Plan: 1) should not exceed more than 15% of
the Company’s non-GAAP Operating Income before the bonus expense for the fiscal
year and/or 2) cannot cause the company’s non-GAAP net income to turn into a net
loss for the fiscal year or any individual quarter. Notwithstanding anything to
the contrary in this Plan, the Board of Directors shall have the discretion to
reduce payments under this Plan so that such payments do not cause the combined
bonus plan payments to exceed the 15% threshold described above.

 

Individual Measurements: Once the Executive Bonus Plan has established a bonus
plan pool as a result of achieving the corporate financial objectives, 25% of
the executive’s bonus (with the exception of the Company’s Chief Financial
Officer) will be based upon attainment of individual MBO’s that are intended to
further the company’s longer-term goals. Fifty percent (50%) of the Chief
Financial Officer’s bonus will be based on the attainment of the individual
MBO’s. These objectives will be established for each Eligible Executive at the
beginning of the fiscal year or upon eligibility to participate in the Plan and
will be consistent with the corporate objectives for the organization. At the
completion of the Company’s fiscal year each participant will be measured
against these objectives. The Eligible Executive’s performance against these
goals will be reviewed by the CEO who will make recommendations for review and
approval by the Board of Directors.

 

Discretion of the CEO: The CEO shall have discretion to adjust any Eligible
Executive’s bonus determined under the plan by +/- 10%, assuming the overall
bonus plan pool as calculated according to this Plan is not exceeded. Final
bonus amounts for all Eligible Executives, including the CEO, will be approved
by the Board of Directors.

 

Approval and Payouts: The Board of Directors must pre-approve all proposed
payouts under this Plan. Bonus payments will be paid 15 days after the Company’s
filing of Form 10K with the Securities and Exchange Commission for fiscal 2006.
An Eligible Executive must be employed at the time of payment to receive any
such payments. All payments will be made in the currency in which the employee
is regularly paid.

 

Plan Modifications: This plan will be discontinued at the end of each fiscal
year unless it is re-authorized by the Board of Directors. The Board of
Directors can make any changes to the Plan it deems appropriate and in its sole
discretion for future bonus periods once the current bonus period is complete.
The Board may modify the Fiscal 2006 bonus financial targets in its sole
discretion in the event of a merger or acquisition.

 

Administration and General Terms and Conditions:

 

The Plan administrator is the Board of Directors, which has sole and exclusive
discretionary authority to interpret the Plan and adopt such rules and
regulations for carrying out the Plan as it deems necessary and appropriate.
Decisions by the the Board of Directors are final and binding on all parties to
the maximum extent allowed by law.



--------------------------------------------------------------------------------

Amounts to be paid under this Plan are to be paid from the general funds of
Genesis Microchip, Inc. Nothing in this Plan shall be construed to create a
trust or establish any evidence of any Eligible Executive’s claim of any right
to payment other than as an unsecured general creditor of Genesis Microchip,
Inc.

 

All payments under this Plan shall be subject to the satisfaction of applicable
federal, state or local income tax withholding requirements and to any
employment tax withholding requirements.

 

Nothing in this Plan shall interfere with or limit in any way the right of
Genesis Microchip, Inc., or the right of any Eligible Executive, to terminate
the employment or service relationship with Genesis Microchip, Inc. at any time,
with or without cause.

 

No award granted under this Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or the laws of descent
and distribution.

 

This Plan will be construed, administered and governed in all respects in
accordance with the laws of the State of California.

 

In the event that any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal and
invalid provision had not been included.